Reasons for Allowance

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-3 & 5-13 are allowed.

Applicant has amended independent claims 1, 8 & 11 in response to the office action mailed 31 DEC 20.  The amendment and arguments found on pages 5-7 of the response are sufficient to overcome the previous rejection.  As a result of Applicant’s amendment, the previous rejection has been overcome and the application is now in condition for allowance.  

The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable because the prior art of record does not teach or fairly suggest a device for detecting a fault comprising all the features as recited in the claims and in combination with a protection module in communication with the traveling wave module configured to signal a second circuit breaker to open before a voltage condition resulting from the fault exceeds a rated voltage condition of a distribution circuit breaker, and signal the distribution circuit breaker to open after the second circuit breaker has opened.

Claims 2-7 are allowable as they depend from claim 1, which is also allowable.

Claim 8 is allowable because the prior art of record does not teach or fairly suggest a method of protecting an electric power delivery system comprising all the features as recited in the claims and in combination with signaling a first circuit breaker to open the portion of the electric power delivery system before a non-steady-state condition from the fault arrives at a 

Claims 9 & 10 are allowable as they depend from claim 8, which is also allowable.

Claim 11 is allowable because the prior art of record does not teach or fairly suggest a system for protecting an electric power delivery system comprising all the features as recited in the claims and in combination with a protection module in communication with the traveling wave module configured to signal the second circuit breaker to open upon detection of the in-zone fault after engagement of the fault current limiter; wherein the protection module is further configured to signal the fault signal limiter to disengage after the second circuit breaker has opened.

Claims 12 & 13 are allowable as they depend from claim 11, which is also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT BAUER whose telephone number is (571)272-5986.  The examiner can normally be reached on M-F 12pm - 8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Scott Bauer/Primary Examiner, Art Unit 2839